Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 1 of 25 PageID #: 1119
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 2 of 25 PageID #: 1120
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 3 of 25 PageID #: 1121
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 4 of 25 PageID #: 1122
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 5 of 25 PageID #: 1123
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 6 of 25 PageID #: 1124
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 7 of 25 PageID #: 1125
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 8 of 25 PageID #: 1126
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 9 of 25 PageID #: 1127
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 10 of 25 PageID #:
                                    1128
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 11 of 25 PageID #:
                                    1129
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 12 of 25 PageID #:
                                    1130
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 13 of 25 PageID #:
                                    1131
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 14 of 25 PageID #:
                                    1132
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 15 of 25 PageID #:
                                    1133
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 16 of 25 PageID #:
                                    1134
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 17 of 25 PageID #:
                                    1135
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 18 of 25 PageID #:
                                    1136
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 19 of 25 PageID #:
                                    1137
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 20 of 25 PageID #:
                                    1138
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 21 of 25 PageID #:
                                    1139
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 22 of 25 PageID #:
                                    1140
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 23 of 25 PageID #:
                                    1141
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 24 of 25 PageID #:
                                    1142
Case 2:19-cv-03365-DRH-SIL Document 55-14 Filed 05/11/20 Page 25 of 25 PageID #:
                                    1143
